 
 
IA 
108th CONGRESS 
2d Session 
H. J. RES. 104 
IN THE HOUSE OF REPRESENTATIVES 
 
September 15, 2004 
Mr. Rohrabacher introduced the following joint resolution; which was referred to the Committee on the Judiciary 
 
JOINT RESOLUTION 
Proposing an amendment to the Constitution of the United States to make eligible for the Office of President a person who is not a natural born citizen of the United States but has been a United States citizen for at least 20 years. 
 
 
That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification:  
 — 
A person who is a citizen of the United States, who has been a citizen of the United States for at least 20 years, and who is otherwise eligible to hold the Office of the President, is not ineligible to hold that Office by reason of not being a native born citizen of the United States.  . 
 
